Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition because petitioner did not effect personal service upon respondent. Service upon respondent’s secretary was not personal service upon respondent because he had not designated her as agent for service (see, CPLR 308 [3]), and because a copy of the petition was not mailed to respondent at his place of business (see, CPLR 308 [2]). Respondent is not estopped from denying personal service. Petitioner has stated no facts showing that he was misled by any actions or statements by respondent or his secretary into *1027believing that respondent’s secretary was respondent’s agent for service. (Appeal from Judgment of Supreme Court, Steuben County, Scudder, J. — Article 78.) Present — Callahan, J. P., Boomer, Balio, Lawton and Doerr, JJ.